Citation Nr: 1308970	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an autoimmune disease, to include mixed connective tissue disease, systemic lupus erythematosus, Sjogren's syndrome, and Schirmer's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served in the Air Force Reserve and had periods of active duty from June 13, 1977 to November 23, 1977 and September 12, 1990 to October 13, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied service connection for Sjogren's syndrome/Schirmer's disease and mixed connective tissue disease.

In January 2012, the Veteran testified during a videoconference Board hearing before the undersigned Veterans Law Judge.  

The Board notes that the RO framed the issues on appeal individually as Sjogren's syndrome/Schirmer's disease and mixed connective tissue disease.  The Board also notes that the record reflects a diagnosis of systemic lupus erythematosus.  As they are all autoimmune diseases, the Board has combined them into one broader issue as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has an autoimmune disease that either began during or is related to his period of active duty from September 12, 1990 to October 13, 1990 in Southwest Asia.  Specifically, he asserts that he developed flu-like symptoms in September 1990 while stationed in Southwest Asia and those symptoms represented the onset of the disease, which fully manifested after receiving a live nasal mist flu vaccine in January 2005.  In this regard, the service treatment records show that in September 1990 the Veteran complained of a sore throat, dizziness, and cough; was found to have congestion; and was diagnosed with AC related URT congestion.  They also show that he received a live intranasal flu vaccine in January 2005.

As noted in the introduction, the Veteran has been diagnosed with a variety of autoimmune diseases.  In May 2005, he was initially diagnosed with arthralgias, then with systemic lupus erythematosus/mixed connective tissue disease/Sjogren's syndrome.  Private medical records indicate that the diagnosis has been narrowed down to systemic lupus erythematosus.  Further, during the Board hearing, the Veteran testified that a private physician had indicated that the systemic lupus erythematosus may have had its onset during service.  However, there is no competent medical evidence of record on the etiology of the disease.  

The record also indicates a link between the Veteran's autoimmune diseases and his fibromyalgia, for which service connection has been granted on a presumptive basis for service in the Southwest Asia theater of operations during the Persian Gulf War.  In this regard, in a November 2012 VA examination report, the examiner stated that mixed connective tissue disease, which includes systemic lupus erythematosus, has a secondary and associated fibromyalgia.  

Given the above, the Veteran should be afforded a VA examination to determine whether any of his autoimmune diseases had its onset during or is related to his period of active duty from September 12, 1990 to October 13, 1990 in Southwest Asia, or is related to his service-connected fibromyalgia.  

Prior to the examination, outstanding private medical records should be obtained.  During the Board hearing, the Veteran indicated that he receives treatment from a private provider and there are outstanding medical records relevant to his appeal.  As the record already contains some medical records from the provider identified during the hearing, an attempt should be made to obtain any outstanding private medical records not previously associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding private medical records not previously associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his autoimmune disease(s), to include mixed connective tissue disease, systemic lupus erythematosus, Sjogren's syndrome, and Schirmer's disease.  His claims file should be available to and reviewed by the examiner.  All indicated tests and studies should be conducted.  

The examiner should state the current diagnosis(es).  For all prior diagnoses of record, the examiner should state whether they are diagnoses that have since been changed to the current diagnosis(es) or diagnoses of diseases that have since resolved.

For each currently diagnosed and resolved disease, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disease had its onset during or is causally related to the period of active duty from September 12, 1990 to October 13, 1990.  The examiner should consider the Veteran's assertion that he developed flu-like symptoms in September 1990 while in Southwest Asia and those symptoms represented the onset of the disease, which fully manifested after receiving a live intranasal flu vaccine in January 2005.  

For each currently diagnosed and resolved disease, the examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the disease was caused or aggravated beyond natural progression by the service-connected fibromyalgia.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

